Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments in light of claim amendment, see Remarks, filed 04/28/21, with respect to Non-Final Rejection have been fully considered and are persuasive. The rejection has been withdrawn. 
Claim Status
3.	Claims 1-7, 9-17, 19-22 are pending in the application. Claims 8 and 18 are cancelled. 
Allowable Subject Matter
4.	Claims 1-7, 9-17, 19-22 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
6.	Regarding claim 1, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “the reference base having a through hole, an entirety of the recess of the socket member exposing through the through hole in a plan view; … obtain a plurality of actual positions of the plurality of points on the socket member based on the received reflected light from the plurality of points on the socket member, the plurality of actual positions corresponding to an actual distance between the reference surface and each of the plurality points of the socket member along the normal direction after the socket member is disposed in the reference surface; compare between the plurality of actual positions and the plurality of reference positions so as to generate a comparison result” in combination with other limitations of the claim.
7.	Claims 2-7, 9-10 and 21 are also allowed as they further limit claim 1.
the reference base having a through hole, an entirety of the recess of the socket member exposing through the through hole in a plan view; … obtain a plurality of actual positions of the plurality of points on the socket member based on the received reflected light from the plurality of points on the socket member, the plurality of actual positions corresponding to an actual distance between the reference surface and each of the plurality points of the socket member along the normal direction after the socket member is disposed in the reference surface; compare between the plurality of actual positions and the plurality of reference positions so as to generate a comparison result” in combination with other limitations of the claim.
9.	Claims 12-17, 19-20 and 22 are also allowed as they further limit claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766.  The examiner can normally be reached on M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL D SHAH/Primary Examiner, Art Unit 2868